Case 1:18-cv-01060-GBD-KHP Document 90 Filed 11/29/19 Page 1 of 2

 
 
 
  

 

ABRAMS FENSTERMA.

Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, We 2 Che [

Attorneys at Law

1 MetroTech Center, Suite 1701
Brooklyn, New York 11201
Telephone: (718) 215-5300

Fax: (718) 215-5304
www.abramslaw.com

November 29, 2019

VIA ECF

Hon. George B. Daniels, DEC

United States District Judge, 02 2019
Southern District of New York

500 Pearl Street-—Room 1310 . ‘4
New York, New York 10007 -Ho G &

an “_

. ban \o
CEB p, Ono,
Re: Willford v United Airlines, Inc. Docket No.18-cv-01060 (CARL s

Dear Judge Daniels:

Attached hereto is our letter dated today to Magistrate Judge Katherine Parker requesting
an adjournment of the next discovery conference scheduled before the Magistrate for December
9, 2019, as well as an extension for the end of fact discovery, currently set for the end of
November, until January 14, 2020.

As explained in the letter to Judge Parker, I regret to say that the reason for this request is
the medical condition of the undersigned, culminating in heart surgery scheduled for December
13", There are some further details contained in the attached letter. This request is being made
with the consent of defendant’s counsel.

By order dated October 8, 2019 (Docket No. 69), the Court referred this case for
assignment to a Magistrate Judge for, among other things, General Pretrial matters.
Notwithstanding, since it was Your Honor that set the end date of the discovery, we are also
making the discovery extension request by this letter. There is also a status conference before
Your Honor scheduled for December 5, 2019, which we also request to be adjourned either to a
date convenient to the Court, or sine die under the circumstances and in view of the reference to
the Magistrate.
Case 1:18-cv-01060-GBD-KHP Document 90 Filed 11/29/19 Page 2 of 2

Thank you for your consideration of the above.

Respectful

Mark L. Furman
